                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COLLEEN DELUCA,                                       :       No. 3:19cv1661
            Plaintiff                                 :
        v.                                            :       (Judge Munley)
                                                      :
PROGRESSIVE ADVANCED                                  :
INSURANCE COMPANY,                                    :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is Defendant Progressive Advanced

Insurance Company’s (hereinafter “defendant”) motion to dismiss Count II of

plaintiff’s complaint. The parties have briefed their respective positions and the

matter is ripe for disposition.

Background

       Plaintiff Colleen Deluca owned a Saab automobile covered under a policy

of automobile insurance issued by defendant. (Doc. 1-1, Compl. ¶ 4). On

August 28, 2017, plaintiff was involved in an automobile accident in Fairview

Township, Luzerne County, Pennsylvania. (Id. ¶ 7-8). A vehicle turned in front of

plaintiff’s vehicle suddenly and without warning and then fled the scene. (Id. ¶ 8).

The accident was solely caused by the unidentified driver of this vehicle. (Id. ¶

9). The accident caused the following injuries in plaintiff: concussion, head and

neck injury, back and spine injury, sleeplessness, headaches, loss of memory,
extreme pain and suffering and soft-tissue injuries throughout her body. (Id. ¶

16). She suffered, inter alia, pain, discomfort, frustration, and embarrassment,

which is expected to continue for an indefinite time into the future. (Id. ¶ 10).

She received medical treatment for her injuries and will need future medical

treatment. (Id. ¶ 11).

      Plaintiff’s automobile insurance policy provided uninsured motorist

(hereinafter “UM”) coverage of $300,000.00. (Id. ¶ 17). Defendant has refused

to pay plaintiff these benefits. (Id. ¶ 21). Accordingly, plaintiff filed the instant

two-count complaint. Count I is a cause of action for breach of insurance

contract and Count II is a cause of action for insurance bad faith pursuant to 42

PA. CONS. STAT. ANN. § 8371 (hereinafter “section 8371”). Defendant has

moved to dismiss Count II pursuant to Federal Rule of Civil Procedure 12(b)(6),

bringing the case to its present posture.

Jurisdiction

      The court has jurisdiction pursuant to the diversity statute, 28 U.S.C. '

1332. Plaintiff is a citizen of Pennsylvania. (Doc. 1, Notice of Removal ¶ 5).

Defendant is a citizen of Ohio. (Id. ¶ 8). Defendant Progressive Insurance is

incorporated under the laws of the State of Ohio with its principal place of

business in Mayfield Village, Ohio. (Id. ¶ 7) Additionally, the amount in

controversy exceeds $75,000. Because complete diversity of citizenship exists

                                            2
among the parties and the amount in controversy exceeds $75,000, the court has

jurisdiction over this case. See 28 U.S.C. ' 1332 (Adistrict courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . .

citizens of different states[.]@); 28 U.S.C. ' 1441 (A defendant can generally move

a state court civil action to federal court if the federal court would have had

original jurisdiction to address the matter pursuant to the diversity jurisdiction

statute). As a federal court sitting in diversity, the substantive law of

Pennsylvania shall apply to the instant case. Chamberlain v. Giampapa, 210

F.3d 154, 158 (3d Cir. 2000) (citing Erie R.R. v. Tomkins, 304 U.S. 64, 78

(1938)).

Legal Standard

      Defendant filed its motion to dismiss the complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). The court tests the sufficiency of the

complaint’s allegations when considering a Rule 12(b)(6) motion. All well-

pleaded allegations of the complaint must be viewed as true and in the light most

favorable to the non-movant to determine whether, “‘under any reasonable

reading of the pleadings, the plaintiff may be entitled to relief.’” Colburn v. Upper

Darby Twp., 838 F.2d 663, 665-66 (3d Cir. 1988) (quoting Estate of Bailey by

Oare v. Cnty. of York, 768 F.2d 503, 506 (3d Cir. 1985)). The plaintiff must

                                           3
describe “‘enough facts to raise a reasonable expectation that discovery will

reveal evidence of’ [each] necessary element” of the claims alleged in the

complaint. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Moreover, the

plaintiff must allege facts that “justify moving the case beyond the pleadings to

the next stage of litigation.” Id. at 234-35. In evaluating the sufficiency of a

complaint the court may also consider “matters of public record, orders, exhibits

attached to the complaint and items appearing in the record of the case.”

Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n.2 (3d Cir.

1994) (citations omitted). The court does not have to accept legal conclusions or

unwarranted factual inferences. See Curay-Cramer v. Ursuline Acad. of

Wilmington, Del., Inc., 450 F.3d 130, 133 (3d Cir. 2006) (citing Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

      The federal rules require only that plaintiff provide “a short and plain

statement of the claim showing that the pleader is entitled to relief,” a standard

which “does not require detailed factual allegations,” but a plaintiff must make “a

showing, rather than a blanket assertion, of entitlement to relief that rises above

the speculative level.” McTernan v. N.Y.C., 564 F.3d 636, 646 (3d Cir. 2009)

(citations and internal quotations and quotation marks omitted). The “complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

                                          4
that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). Such “facial plausibility” exists “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). “[T]he factual detail in a complaint [cannot be] so undeveloped that it

does not provide a defendant the type of notice of claim which is contemplated

by Rule 8.” Phillips, 515 F.3d at 232 (citation omitted). “Though a complaint

‘does not need detailed factual allegations, . . . a formulaic recitation of the

elements of a cause of action will not do.’” DelRio-Mocci v. Connolly Props., Inc.,

672 F.3d 241, 245 (3d Cir. 2012) (quoting Twombly, 550 U.S. at 555).

Discussion

      Section 8371 authorizes recovery for an insurance company’s bad faith

towards an insured. It provides for several remedies upon a finding of bad faith:

(1) an award of “interest on the amount of the claim” at a rate equal to “the prime

rate of interest plus 3%”; (2) an award of “punitive damages against the insurer”;

and/or (3) an assessment of “court costs and attorney fees against the insurer.”

Pennsylvania courts have adopted the following definition of “bad faith” on the

part of an insurer:

      [A]ny frivolous or unfounded refusal to pay proceeds of a policy; it is
      not necessary that such refusal be fraudulent. For purposes of an
      action against an insurer for failure to pay a claim, such conduct
      imports a dishonest purpose and means a breach of a known duty
                                           5
      (i.e., good faith and fair dealing), through some motive of self-interest
      or ill will; mere negligence or bad judgment is not bad faith.
Perkins v. State Farm Ins. Co., 589 F. Supp. 2d 559, 562 (M.D. Pa. 2008) (citing
Terletsky v. Prudential Prop. & Cas. Ins. Co., 649 A.2d 680, 688 (Pa. Super. Ct.
1994) (quoting Black’s Law Dictionary 139 (6th ed. 1990)) (citations omitted); see
also Nw. Mut. Life Ins. Co. v. Babayan, 430 F.3d 121, 137 (3d Cir. 2005)
(predicting the Pennsylvania Supreme Court would define “bad faith” according
to the definition set forth in Terletsky)).

      The United States Court of Appeals for the Third Circuit has adopted the

legal standard established by the Pennsylvania Superior Court for testing the

sufficiency of bad faith claims under section 8371, “both elements of which must

be supported with clear and convincing evidence: (1) that the insurer lacked a

reasonable basis for denying benefits; and (2) that the insurer knew or recklessly

disregarded its lack of reasonable basis.” Klinger v. State Farm Mut. Auto. Ins.

Co., 115 F.3d 230, 233 (3d Cir. 1997) (citing Terletsky, 649 A.2d at 688).

      Defendant argues that here, plaintiff has merely pled conclusory,

boilerplate allegations of bad faith with no factual support. Such conclusory

allegations are insufficient to meet the pleading standard according to the

defendant. After a careful review of the plaintiff’s complaint, we disagree.

      Plaintiff’s complaint pleads facts indicating that defendant’s actions were

unreasonable. Plaintiff alleges that she was injured in an automobile accident

that was covered by the insurance policy. (Doc. 1-1, Compl. ¶¶ 16-17). She

notified defendant of the damages and provide it with sufficient documentation to

support her claim, including updating records for ongoing medical treatment. (Id.
                                         6
¶¶ 32-34). Defendant refused to make a reasonable offer of settlement despite

plaintiff trying to work with it and despite the “mountain of evidence” that she had

provided. (Id. ¶ 35). “[D]espite the results of any investigations performed by

[defendant] and the clear medical documentation supporting their claim for UM

benefits, [defendant] has blatantly ignored the evidence, has done no further

investigation and has simply denied [plaintiff] the recovery of appropriate UM

benefits without explaining its reason for the denial. (Id. ¶ 42). These allegations

are sufficiently specific to make out a claim for bad faith – at least with respect to

the first prong, that defendant lacked a reasonable basis for denying the benefits

at issue.

      Defendant compares this case to Smith v. State Farm Mut. Auto. Ins. Co.,

506 F. App’x 133 (3d Cir. 2012) where the Third Circuit affirmed dismissal of a

bad faith insurance claim because the allegations were too general. The

allegations in that case, however, were much more general than the allegations

present here. The complaint in Smith asserted that the defendant had acted

unfairly in settlement negotiations and misrepresented coverage. Id. at 136.

Further, the exhibits attached to the complaint indicated that the defendant did

not engage in bad faith. Id. This is not analogous to the instant case where the

allegations are much more specific and no exhibits indicate that the defendant

acted in good faith.

                                          7
      Additionally, we find that plaintiff has sufficiently pled the second element of

a bad faith claim, that is, that defendant knew or recklessly disregarded its lack of

reasonable basis to deny the benefits. Plaintiff’s complaint makes a general

allegation that defendant knew it had no basis to deny the claim. (Doc. 1-1,

Compl. ¶ 48). We find that at this stage of the proceedings, such an allegation is

sufficient to survive a motion to dismiss. This element goes to the knowledge

and state of mind of the defendant. Plaintiff will not be able to fully inquire into

such matters until discovery occurs in the case. Accordingly, we find that the

motion to dismiss should be denied.

Conclusion

      For the reasons set forth above, when the allegations of the breach of

contract claim and the bad faith claim are read together, we find that plaintiff has

sufficiently pled a bad faith claim. Defendant’s motion to dismiss Count II of the

Complaint will thus be denied. An appropriate order follows.




                                                  BY THE COURT:


Date:November 6, 2019                             s/ James M. Munley
                                                  JUDGE JAMES M. MUNLEY
                                                  United States District Court




                                           8
